Citation Nr: 9934268	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-11 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service with the U.S. Marine 
Corps from January 1969 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for PTSD.  


FINDING OF FACT

The veteran served in the Republic of Vietnam from July 1969 
to July 1970; he has alleged having been exposed to stressor 
events in service; and a VA examiner has indicated that he 
may have PTSD as a result of his service.  


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for PTSD.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold issue is whether the veteran's claim seeking 
service connection for PTSD is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, whether he has 
presented a claim which is not inherently implausible.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

In this regard, the Board notes that, in order for any claim 
for VA benefits to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus (that is, a link or 
connection) between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet.App. 19, 21 (1993).

More specifically, in order for a claim for PTSD to be well 
grounded, the veteran must submit medical evidence of a 
current disability, lay evidence (presumed to be credible at 
this stage of the claim) of an in-service stressor, and 
medical evidence of a nexus between service and the current 
PTSD disability.  Cohen v. Brown, 10 Vet. App. 128 (1997).

Applying these standards to the current claim, the Board 
notes that the veteran served with the U.S. Marine Corps in 
the 4th CAG (Combined Action Group), III MAF (Marine 
Amphibious Force) in Quang Tri Province, Vietnam.  His DD 
Form 214 lists his military occupational specialty as 
Rifleman.  In a statement provided in July 1998, he related 
that he helped medivac a young Vietnamese girl with burns 
over 50 percent of her body; that he witnessed the killing of 
Vietnamese civilians who were out after dark during an 
ambush; and that, after moving his unit from one area, the 
old set of villages was overrun and numerous people were 
killed.  These incidents, the veteran asserts, were extremely 
stressful.  Solely for the purpose of determining the well-
groundedness of his claim, these contentions will be deemed 
credible, as required by law.  See King, supra.

Upon VA psychiatric examination in February 1999, the 
examiner noted that the veteran served in the infantry; 
however, it was difficult to get him to talk about his 
experiences in Vietnam.  The veteran stated that he never 
killed anyone in Vietnam, and he was never in fear for his 
life.  He reported recurrent thoughts of a child who was air-
lifted with severe burns all over her body.  The examiner 
concluded that the veteran might meet the criteria for PTSD 
if a traumatic event from the veteran's service could be 
uncovered, and recommended that the veteran seek follow-up 
assistance at the local Vet Center.  However, the examiner 
also noted that the veteran's problems with dependence on 
cannabis and alcohol made it difficult to make an accurate 
diagnosis.  In considering all the evidence of record, the 
Board finds, on a preliminary basis, that the claim is 
plausible, as there is evidence of a stressor incident or 
incidents in service, evidence of a current disability, and 
also seemingly competent evidence that the current disability 
may be a "residual" of stressors experienced in service.  
See Caluza, Cohen, supra.  


ORDER

To the extent that the veteran's claim of service connection 
for post-traumatic stress disorder is well grounded, thereby 
giving rise to a duty to assist in its development, the 
appeal is granted.  


REMAND

Aside from the issue of well-groundedness, the Board notes 
that it appears the veteran provided testimony at a personal 
hearing before a hearing officer at the RO in January 1999.  
However, a copy of the transcript from that hearing has not 
been included in the veteran's claims folder.  

For the reasons briefly set forth above, the Board has found 
the veteran's claim to be well grounded.  However, once a 
PTSD claim has been determined to be well grounded, that does 
not necessarily mean the claim will be granted.  The United 
States Court of Appeals for Veterans Claims has emphasized 
that -

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio v. 
Brown, 9 Vet.App. 163 (1996); West v. Brown, 7 Vet.App. 70, 
76 (1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).

As noted above, the establishment of a "plausible" claim 
does not dispose of the issues in this case.  The Board must 
review the claim on its merits and account for the evidence 
which it finds to be persuasive and unpersuasive and provide 
reasoned analysis for rejecting evidence submitted by or on 
behalf of the claimant.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In addition, if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

The current record does not contain sufficient evidence to 
establish combat participation by the veteran during his 
service in Vietnam.  His service records show no awards or 
decorations which would appear to indicate that he engaged in 
combat with the enemy.  In an attempt to verify the veteran's 
claimed stressors, the RO has obtained extensive records from 
the Marine Corps Historical Center pertaining to the 4th CAG 
for the period from July 1969 to July 1970.  The RO reviewed 
these records, and concluded that the stressor events 
reported by the veteran were not verified within them.  
However, the VA examiner related that it was possible that 
the veteran experienced a stressful event sufficient to 
establish PTSD, but he had difficult speaking of his 
experiences.  

In view of these facts, we believe the RO should obtain more 
specific information from the veteran regarding his alleged 
stressors in an attempt to verify those events in the records 
from the Marine Corps Historical Center.  Thereafter, if a 
verified stressor is found, the veteran should be scheduled 
for a psychiatric examination to determine whether, in fact, 
a diagnosis of PTSD is appropriate.  This examination is 
particularly important, since the current diagnosis of the 
disorder is not clear, and there may be other diagnostic 
explanations to account for the veteran's psychiatric 
symptoms that are present.  For example, it has been noted 
that he is, or has been, dependent on cannabis and alcohol.  

We also note that, with regard to combat veteran status, in 
VAOPGCPREC 12-99 (Oct. 18, 1999), the VA General Counsel 
reported that the determination of what evidence could be 
satisfactory as to whether a veteran "engaged in combat with 
the enemy," for purposes of analysis of a claim under 
38 U.S.C.A. § 1154(b), necessarily depends upon the facts of 
each case.  Determining whether evidence establishes that a 
veteran engaged in combat with the enemy requires evaluation 
of all pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  In addition, the General Counsel noted that there 
is no statutory or regulatory limitation upon the types of 
evidence that can be used in any case to support a finding 
that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.

Furthermore, the General Counsel opined that whether a 
particular statement in service department records which 
indicates that the veteran participated in a particular 
"operation" or "campaign" sufficient to establish that the 
veteran engaged in combat with the enemy depends upon the 
language and context of the records in that case.  As a 
general matter, evidence of participation in an "operation" 
or "campaign" often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.  However, 
there could be circumstances in which the context of a 
particular service department record indicated that reference 
to a particular operation or campaign reflected engagement in 
combat.  The General Counsel also held that evidence of 
participation in a particular "operation" or "campaign" 
would have to be considered by VA in relation to other 
evidence of record, even if it did not, in itself, 
conclusively establish engagement in combat with the enemy.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1. The RO should obtain a transcribed copy of 
the testimony provided by the veteran at his 
personal hearing before a hearing officer at 
the RO in January 1999, and associate it 
with the claims file.  

2. The RO should contact the veteran and ask 
him to provide a list of the dates and 
locations of all VA or non-VA treatment for 
PTSD, from February 1999 to the present.  
The RO should take appropriate steps to 
obtain copies of all of the veteran's 
records of treatment or hospitalization from 
any VAMC's identified, as well as any 
additional records of treatment from any 
other source identified by the veteran, 
which are not already in the claims file, 
and associate them with the record.  

3. The RO should contact the veteran in order 
to afford him another opportunity to provide 
specific information concerning his claimed 
in-service stressors.  The RO should ask the 
veteran to provide specific information, 
including dates, places, unit assignments, 
information concerning any other individuals 
involved in the events, including their 
names, ranks, units of assignment, or any 
other identifying detail, and any other 
circumstances surrounding these events, 
including, to the extent possible, the 
number of casualties involved.  The veteran 
should be advised that this information is 
vitally necessary to obtain supportive 
evidence of his claimed stressful events and 
that he must be as specific as possible 
because, without such details, an adequate 
search for verifying information cannot be 
conducted.  The veteran must also be advised 
that failure to comply with VA's request for 
information could have an adverse impact on 
his claim.  

4. Next, the RO must make a specific 
determination, based upon the complete 
record, including the records from the 
Marine Corps Historical Center, as to 
whether the veteran was exposed to a 
stressor or stressors in service, and if so, 
the nature of the specific stressor or 
stressors.  The RO must also specifically 
render a finding as to whether the veteran 
"engaged in combat with the enemy," for the 
purpose of applying the conclusive 
provisions of 38 C.F.R. § 3.304(f).  If the 
RO determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined are 
established by the evidence.  In reaching 
this determination, the RO should address 
any credibility issues raised by the record.  

5. Upon completion of the above, and if any 
verified stressor or stressors have been 
found, the veteran should be afforded a VA 
psychiatric examination.  The purpose of the 
examination will be to determine whether the 
complete record supports a clear diagnosis 
of PTSD.  If the veteran is found to have 
PTSD, the examiner should express an opinion 
for the record as to whether the veteran's 
claimed stressor(s) from his military 
service are etiologically related to any 
current PTSD.  The examining physician 
should specifically identify which stressors 
are linked to any diagnosed PTSD, with 
reference to the stressor(s) determined by 
the RO to be established by the record.  All 
tests deemed necessary by the examiner must 
be conducted, and the clinical findings and 
reasoning which form the basis of the 
opinions requested should be clearly set 
forth.  The claims folder and a copy of this 
Remand must be made available to the 
examiner prior to the examination, in order 
that he or she may review pertinent aspects 
of the veteran's service and medical 
history.  A notation to the effect that this 
record review took place should be included 
in the examination report.  

6. The RO should then review the record and 
readjudicate the claim of service connection 
for PTSD.  If the determination remains 
adverse, both the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be given an 
opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals







